PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Apple Inc.
Application No. 16/741,616
Filed: 13 Jan 2020
For: STATUS INDICATORS FOR AN ELECTRONIC DEVICE
Docket No. 106842165806 (P3650USC6)
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78, filed June 15, 2022, which is properly treated as a petition under 37 CFR 1.78(e) to accept  an unintentionally delayed claim under      35 U.S.C. 120 for the benefit of priority to the prior-filed non-provisional application set forth in the contemporaneously filed Application Data Sheet (ADS). 

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition under 37 CFR 1.78(e) must be accompanied by:  


	(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-	filed application, unless previously submitted;
	(2) 	the petition fee set forth in 1.17(m); and
	(3)  	a statement that the entire delay between the date the claim was due under 37 	CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may 	require additional information where there is a question whether the delay was 	unintentional.

The instant petition does not meet requirement (3) above. Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 
When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(e) is required (no further petition fee is due on renewed petition).  Additionally, as the issue fee has been paid, a petition to withdraw from issue and an RCE must be filed.  Alternatively, Applicant may file a renewed petition after the patent issues, together with a request for a Certificate of Correction and the Certificate of Correction fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web or Patent Center 

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee in response to the Notice of Allowance mailed May 5, 2022.

	
/DOUGLAS I WOOD/Attorney Advisor, OPET